Citation Nr: 1043398	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to the Veteran's service-connected posttraumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel






INTRODUCTION

The Veteran had active duty service from November 1951 to 
September 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
that denied service connection for hypertension.  The Veteran 
testified at a Board hearing at the RO in September 2010 before 
the undersigned Acting Veterans Law Judge.  A copy of the 
transcript of that hearing has been associated with the record on 
appeal.    

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension was not manifested during service and is not 
causally or etiologically related to the Veteran's active service 
or service-connected disabilities.  


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by the 
Veteran's active service and is not otherwise related to the 
Veteran's active service or service-connected disabilities.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) 
(2010), VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through VCAA letter dated March 2008 the 
Veteran was informed of the information and evidence necessary to 
warrant entitlement to the benefit sought on appeal.  The Veteran 
was also advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims decision 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, 
that a VCAA notice as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  The 
VCAA letter to the Veteran was provided in March 2008 prior to 
the initial unfavorable decision in April 2008.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status, 2) existence of a 
disability, 3) a connection between the veteran's service and the 
disability, 4) degree of disability, and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).   
Although the present appeal involves the issue of an initial 
service connection determination, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the Veteran was provided with notice of what type 
of information and evidence was needed to substantiate the claim.  
Further, the March 2008 letter gave notice of the types of 
evidence necessary to establish a disability rating and effective 
date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

The Board also finds that there has been substantial compliance 
with the assistance provisions set forth in the law and 
regulations.  The record in this case includes service treatment 
records, VA treatment records, VA examination reports, and lay 
evidence.  The Board acknowledges that the Veteran's service 
treatment records are limited.  The Veteran's service treatment 
records were destroyed in a 1973 fire at the National Personnel 
Records Center.  Due to the missing service treatment records, 
the Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the benefit of 
the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c).  No additional pertinent evidence has been identified 
by the claimant.   

The Veteran was afforded a VA examination in May 2010.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the 
claims file was reviewed by the examiner and the examination 
report sets forth detailed examination findings in a manner which 
allows for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient.  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veteran's 
who have served 90 days or more of active service during a war 
period or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is payable 
for that degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The Veteran's blood pressure was measured at 120/70 on the 
September 1953 separation report of medical examination.  At no 
point during that examination did the examiner indicate that the 
Veteran experienced hypertension.  Post-service, a July 2002 VA 
treatment record shows a high blood pressure, diagnosed one and a 
half years prior.  That record places onset of the Veteran's 
hypertension around January 2001.  In a September 2006 VA 
treatment record, the Veteran provided a history noting 
hypertension for the previous nine years.  

The Veteran was afforded a VA examination in May 2010 to address 
the Veteran's claim of hypertension due to service or service-
connected disabilities.  The examiner noted an onset of 
hypertension in 2001 when the Veteran was seen for a routine 
appointment and was found to have elevated blood pressure.  The 
examiner took a detailed medical history, reviewed the claims 
file, and performed a thorough physical examination.  The 
examiner diagnosed hypertension with etiology undetermined.  The 
examiner opined that it is less likely than not that the 
Veteran's hypertension was caused by or a result of PTSD.  He 
noted that there is no convincing evidence in the medical 
literature that PTSD can cause or permanently aggravate 
hypertension.  Based on that lack of literature, the examiner 
reached his conclusion.  The examiner also opined that it is less 
likely than not that the hypertension is permanently aggravated 
by the Veteran's PTSD.  He noted that it is possible for 
transient elevations in blood pressure related to intermittent 
increases in stress and PTSD symptoms but no permanent 
aggravation.  

The Board acknowledges that the Veteran submitted an article from 
the encyclopedia Encarta that notes stress-related disorders may 
cause hypertension.  However, when considering the rest of the 
article, the Board finds that the article actually notes that 
hypertension is made worse by stress.  The May 2010 VA examiner 
agreed that PTSD symptoms may cause transient elevations in blood 
pressure, however he stated that there would be no permanent 
aggravation by the disability.   

The Veteran has not demonstrated that he has expertise in medical 
matters.  While there is no bright line exclusionary rule that a 
lay person cannot provide opinion evidence as to a nexus between 
an inservice event and a current condition, not all medical 
questions lend themselves to lay opinion evidence.  See Davidson 
v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In Davidson, 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) referred to Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) for guidance.  In footnote 4 of Jandreau, the 
Federal Circuit indicated that the complexity of the claimed 
disability is to be considered in determining whether lay 
evidence is competent.  As to a nexus opinion relating any 
hypertension to his PTSD, the Board finds that the etiology of 
the Veteran's hypertension is too complex an issue, one typically 
determined by persons with medical training, to lend itself to 
lay opinion evidence.  

The Veteran is certainly competent to testify as to symptoms such 
as chest pain, which are non-medical in nature; however he is not 
competent to render a medical diagnosis or etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature); see also, Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (certain disabilities are not conditions capable 
of lay diagnosis).  No medical evidence of record finds a 
relation between active duty service or a service-connected 
disability and the Veteran's hypertension.  The only medical 
opinion in the file was provided by the VA examiner in May 2010.  
The examiner opined that it is not at least as likely as not that 
the Veteran's hypertension is causally related to his active 
service or his service-connected PTSD.  There is no contrary 
medical opinion of record.  Therefore, the Board finds that 
service connection for hypertension as secondary to his service-
connected PTSD is not warranted.

In his September 2010 hearing, the Veteran stated that he has had 
hypertension since 1953, noting it was diagnosed shortly after 
service.  Therefore, the Board must consider whether service 
connection is warranted based upon continuity of symptomatology 
since separation from service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The Board notes that 
hypertension is not subject to lay observation.  Hypertension is 
diagnosed based upon multiple elevated blood pressure readings 
over a period of time.  The Veteran's blood pressure upon 
separation from service in September 1953 was measured at 120/70.  

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical 
records does not serve as an "absolute bar" to the service 
connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) 
("Board may not reject as not credible any uncorroborated 
statements merely because the contemporaneous medical evidence is 
silent as to complaints or treatment for the relevant condition 
or symptoms").

In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of 
hypertension from service separation.  The Board finds that the 
Veteran's more recently-reported history of hypertension since 
active service is inconsistent with the other lay and medical 
evidence of record.  Indeed, while he now asserts that his 
disorder began in 1953, the more contemporaneous medical records 
at service separation examination show no symptoms of 
hypertension.  

Specifically, the service separation examination report reflects 
that the Veteran was examined and his cardiovascular system was 
found to be clinically normal.  His in-service medical evidence 
at the time of service separation is more contemporaneous to 
service, so is of more probative value than the more recent 
assertions made many years after service separation.  See Harvey 
v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision 
assigning more probative value to a contemporaneous medical 
record report of cause of a fall than subsequent lay statements 
asserting different etiology); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (upholding Board decision giving higher 
probative value to a contemporaneous letter the veteran wrote 
during treatment than to his subsequent assertion years later).  

Additionally, post-service medical evidence does not reflect 
complaints or treatment related to hypertension for more than 40 
years following active service.  The Board emphasizes the multi-
year gap between discharge from active duty service (1953) and 
initial reported symptoms related to a low back disorder in 1997 
at the earliest (more than a 40-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).

The medical histories reported by the Veteran for treatment 
purposes showing onset in the late 1990s or early 2000s are of 
more probative value than the more recent assertions and 
histories noting onset in 1953 given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  He did not claim that symptoms of his disorder began in 
(or soon after) service until he filed his current VA disability 
compensation claim.  Such statements made for VA disability 
compensation purposes are of lesser probative value than the 
normal findings upon separation from service and his more recent 
medical histories provided for treatment purposes.  See Pond v. 
West, 12 Vet. App. 341 (1999) (although Board must take into 
consideration the veteran's statements, it may consider whether 
self-interest may be a factor in making such statements).

Based on the analysis above, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.  Additionally, as the Board 
finds that the Veteran's disability was incurred more than 40 
years after service, he is not entitled to the presumption of 
service connection under 38 C.F.R. §§ 3.307 and 3.309 for a 
disability incurred within one year of separation from service. 

As such, the Board finds that a preponderance of the evidence is 
against the claim.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Service connection for hypertension is denied.



____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


